FILED
                            NOT FOR PUBLICATION                             OCT 03 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50259

               Plaintiff - Appellee,             D.C. No. 3:12-cr-00509-CAB

  v.
                                                 MEMORANDUM *
ANABEL OCEGUEDA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                  Cathy Ann Bencivengo, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Anabel Ocegueda appeals from the district court’s judgment and challenges

her guilty-plea conviction and 168-month sentence for importation of

methamphetamine, in violation of 21 U.S.C. §§ 952, 960. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Ocegueda’s counsel has filed a brief stating that

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Ocegueda the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Ocegueda has waived her right to appeal her conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   12-50259